          Case 1:21-cv-03579-LGS Document 8 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BONG HWA USA, INC.,
                               Plaintiff,
                                                                 21 Civ. 3579 (LGS)
                   -against-
                                                                       ORDER
USF COLLEECTIONS, INC. d/b/a USF
COLLECTIONS, INC.,
                               Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, Plaintiff has filed a motion for temporary restraining order and preliminary

injunction (the “Motion,” Dkt. No. 5). It is hereby

       ORDERED that by April 26, 2021, Plaintiff shall serve a copy of the Motion, supporting

papers and this Order on Defendant and file proof of service. It is further

       ORDERED that by May 10, 2021, Defendant shall file any opposition per the Individual

Rules. By May 17, 2021, Plaintiff shall file any reply.


Dated: April 22, 2021
       New York, New York
